       Case 2:19-cv-01020-KG-CG Document 51 Filed 06/17/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

      Plaintiffs,

v.                                                          CV No. 19-1020 KG/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ, et al.,

      Defendants.


                ORDER SETTING EXPEDITED BRIEFING SCHEDULE
                           AND MOTION HEARING

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that Defendant Iris Rodriquez

may file a Motion to Compel no later than June 22, 2020. Defendants Gulf International

Corporation and Gulf Interstate Field Services may file a Response to Ms. Rodriquez’s

motion no later than June 29, 2020. Ms. Rodriquez may file her Reply by July 1, 2020.

      IT IS FURTHER ORDERED that a telephonic Motion hearing shall be held on

July 2, 2020, at 2:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
